  Case: 1:15-cv-02881 Document #: 358 Filed: 11/08/19 Page 1 of 4 PageID #:24378




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


   U.S. COMMODITY FUTURES
   TRADING COMMISSION,

                Plaintiff,                            Civil Action No: 15-2881

                v.
                                                      Hon. John Robert Blakey
   KRAFT FOODS GROUP, INC. and
   MONDELĒZ GLOBAL LLC,

                Defendants,


                                SUGGESTION OF MOOTNESS

         Plaintiff U.S. Commodity Futures Trading Commission (“CFTC” or “Commission”)

respectfully suggests that in light of the Court’s October 23, 2019 Order (ECF No. 355) vacating

the October 15, 2019 Consent Order (ECF No. 310), Defendants’ motion to hold the CFTC in

contempt for violating that order (“Contempt Motion”) is now moot.

         “Judicial sanctions in civil contempt proceedings may, in a proper case, be employed for

either or both of two purposes; to coerce [a party] into compliance with the court’s order” or “to

compensate the complainant for losses sustained.” United States v. United Mine Workers of Am.,

330 U.S. 258, 303–04 (1947). When the underlying order is no longer in effect, the “court

cannot impose a coercive civil contempt sanction.” Klett v. Pim, 965 F.2d 587, 590 (8th Cir.

1992); accord Hallett v. Morgan, 296 F.3d 732, 737 (9th Cir. 2002); Consol. Rail Corp. v.

Yashinsky, 170 F.3d 591, 593 (6th Cir. 1999); Coleman v. Espy, 986 F.2d 1184, 1190 (8th Cir.

1993).




                                                 1
    Case: 1:15-cv-02881 Document #: 358 Filed: 11/08/19 Page 2 of 4 PageID #:24378




        Compensatory sanctions ordinarily remain available, but not against the CFTC, an

agency of the federal government protected by sovereign immunity. The federal government is

immune from liability except where Congress “unequivocally” waives sovereign immunity “in

statutory text.” United States v. Nordic Village, Inc., 503 U.S. 30, 33, 37 (1992). Congress has

not waived immunity from monetary contempt sanctions. See United States v. Droganes, 728

F.3d 580, 589 (6th Cir. 2013) (holding that “18 U.S.C. § 401, the statute conferring broad

contempt power upon district courts” is not “sufficiently clear and unequivocal” to waive

sovereign immunity from compensatory sanctions); Yancheng Baolong Biochemical Prod. Co. v.

United States, 406 F.3d 1377, 1382 (Fed. Cir. 2005) (holding that plaintiff “[could ]not recover

damages” for contempt “because the government has not waived its sovereign immunity”);

Coleman, 986 F.2d at 1192 (finding “no authority” to support “a waiver of federal sovereign

immunity for civil compensatory contempt actions”); Barry v. Bowen, 884 F.2d 442, 444 (9th

Cir. 1989) (expressing “doubts about the power of the district court to impose monetary

[contempt] sanctions” against the government); cf. Jove Eng’g, Inc. v. I.R.S., 92 F.3d 1539,

1542–43 (11th Cir. 1996) (“Congress expressly declined to waive sovereign immunity for

punitive damages.”); United States v. Horn, 29 F.3d 754, 767 (1st Cir. 1994) (absent express

waiver “sovereign immunity saves the federal government harmless from all court-imposed

monetary assessments, regardless of their timing and purpose.”). Accordingly, the Commission

cannot be liable for compensatory sanctions.*



*
  Kraft cites Nelson v. Steiner, 279 F.2d 944, 948 (7th Cir. 1960), incorrectly as “[c]ontrolling
Seventh Circuit authority [that] makes clear that sovereign immunity does not bar the Court from
ordering contemnors to pay Defendants’ attorney’s fees,” but Nelson did not consider that issue
or even mention sovereign immunity. While the decision states that the district court awarded
fees, that award was unchallenged. Id. “[J]udicial allusions to … issues that are not contested
are not holdings.” United States v. Daniels, 902 F.2d 1238, 1241 (7th Cir. 1990). Kraft cites a
handful of other cases, but none of them address whether sovereign immunity precludes a fee
                                                2
  Case: 1:15-cv-02881 Document #: 358 Filed: 11/08/19 Page 3 of 4 PageID #:24378




       Separately, a party has no right to civil sanctions for contempt of an order that was

erroneously issued. United Mine Workers of Am., 330 U.S. at 295 (“The right to remedial relief

falls with an injunction which events prove was erroneously issued.”). The CFTC does not

believe that is the case with respect to Paragraph 8 of the Consent Order, but it is possible that

the Court may be interpreting the Seventh Circuit’s decision to hold that it was. (ECF No. 355

(referring to “the Seventh Circuit’s ruling that portions of the confidentiality provision contained

in the parties’ Consent Order … are ‘ineffectual’”).)

       In either event, there is “no remedy to grant,” and the Contempt Motion is therefore

moot. Bd. of Educ. of Downers Grove Grade Sch. Dist. No. 58 v. Steven L., 89 F.3d 464, 467

(7th Cir. 1996); see also Franzoni v. Hartmax Corp., 300 F.3d 767, 774 (7th Cir. 2002)

(dismissing as moot claim that, following intervening event, “lack[ed] any appropriate remedy”).

Date: November 8, 2019                        Respectfully submitted,

                                              /s/Daniel J. Davis
                                              Daniel J. Davis
                                                General Counsel
                                              Robert A. Schwartz
                                                Deputy General Counsel
                                              Martin B. White
                                                Assistant General Counsel
                                              Alex T. Case
                                                Assistant General Counsel
                                              Raagnee Beri
                                                Assistant General Counsel

                                              U.S. Commodity Futures Trading Commission
                                              3 Lafayette Centre
                                              1155 21st Street, N.W.
                                              Washington, D.C. 20581
                                              (202) 418-5649



award against the federal government to sanction civil contempt. They are therefore irrelevant.
See Ruckelshaus v. Sierra Club, 463 U.S. 680, 685 (1983) (“Except to the extent it has waived its
immunity, the Government is immune from claims for attorney’s fees.”).
                                                  3
  Case: 1:15-cv-02881 Document #: 358 Filed: 11/08/19 Page 4 of 4 PageID #:24378




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 8, 2019, I served the foregoing on counsel of record

via the Court’s ECF system.



                                                   /s/Daniel J. Davis
